Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed 4/28/2022.  As directed by the amendment, claims 1, 14, 15 and 22 have been amended, claims 21, 26 and 27 have been cancelled, and claim 30 has been added. As such, claims 1-20, 22-25 and 28-30 are pending in the instant application.
	 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Ball (via Scott Goncher) on 5/16/2022.

The application has been amended as follows: 
Claim 1 amended to read as follows:

An apparatus for forming an aerosol comprising: 
a main housing comprising a substantially cylindrical inner volume; 
an axially-oriented gas inlet nozzle integral with the main housing and comprising a gas orifice at a distal end thereof; 
an annular fluid reservoir disposed between an outer wall of the gas inlet nozzle and a sloped inner wall of the main housing; 
a flue disposed within the inner volume, the flue comprising a sleeve portion slideably engaged with the gas inlet nozzle and defining an annular liquid flow passage therebetween, wherein an annular aerosol passage is disposed between an outer wall of the flue and an inner wall of the main housing; 
a primary baffle axially aligned with and spaced apart from the gas orifice; 
radially from an outer surface of the flue through an arc in a plane perpendicular to a central axis of the flue and into the aerosol passage, the first secondary baffle comprising a substantially planar ledge forming a bottom surface thereof,
 a second secondary baffle axially displaced from the first secondary baffle and extending radially from the outer surface of the flue through the same arc and into the aerosol passage, the second secondary baffle comprising an arcuate cross section having a bottom surface angled relative to the plane; and 
a cap comprising a one-way inhalation valve

Amended claim 8 to read as follows:
The apparatus of claim 1, wherein a gap between each of the first secondary baffle and second secondary baffle and the inner wall of the housing, respectively, is 0.2 to 0.8 mm.
Cancelled claim 12
Amended claim 22 to depend from new claim 31 (see below)
Cancelled claim 30
Added claim 31, to read as follows:
The apparatus of claim 1, further comprising an audible indicator provided to the cap of the apparatus, wherein the audible indicator is provided upstream of the one-way valve and configured to restrict an inlet air flow, thereby facilitating slow and deep breathing of a user.

Added claim 32, to read as follows:
The apparatus of claim 23, further comprising an audible indicator provided to the cap of the apparatus, wherein the audible indicator is provided upstream of the one-way valve and configured to restrict an inlet air flow, thereby facilitating slow and deep breathing of a user.

Added claim 33, to read as follows:
The apparatus of claim 32, wherein the audible indicator comprises an opening of about 2 mm to about 4 mm.

Allowable Subject Matter
Claims 1-11, 13-20, 22-25, 28, 29, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
While Harris (US 3,861,386) (or Kremer US 3,861,386 [which was intended to be the Kremer cited in the previous rejection], previously-cited Kremer '179, or Lintl US 5,549,102) teaches multiple secondary baffles (and a curved secondary baffle as disclosed was well known in the art see e.g. previously-cited Verdun Fig. 3), the secondary baffles in the prior art are taught to be similar and offset and/or not co-extensive in their arc of extension around the axis of the flue and thus the instant combination/arrangement of baffles, see e.g. instant Figs. 1-2, is not taught/suggested by or considered obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/     Primary Examiner, Art Unit 3785